USDC SDNY        Case 1:20-cv-01861-VEC Document 43 Filed 03/22/21 Page 1 of 2
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 
                                     MEMO ENDORSED                             Huth
                                                                         Reynolds
                                                                                                                        L

                                                                                                                        L

                                                                                                                        P



          Matthew J. Reynolds • 646.872.9353 • reynolds@huthreynolds.com • 7800 Grampian Court, Chesterfield VA 23838


                                                                                                       March 22, 2021

        Via ECF

        Chambers of Hon. Valerie Caproni, United States District Judge
        U.S. District Court for the Southern District of New York
        40 Foley Square, Room 240
        New York, NY 10007

                Re:      HC2 Station Group, Inc. v. Radiant Life Ministries, Inc., Case No. 1:20-cv-01861-
                         VEC: Joint Update Regarding Pending Prospective Settlement

        Dear Judge Caproni:

                 Pursuant to section 2.C of this Court’s Individual Practices in Civil Cases and this Court’s
        March 10, 2021 Order, ECF No. 41, Plaintiff HC2 Station Group, Inc. (“HC2”) and Defendants
        Radiant Life Ministries, Inc. (“RLM”) and Michael Jerome Daly, Esq. (“Daly” and, collectively
        with HC2 and RLM, the “Parties”), by their respective undersigned attorneys, jointly write to
        provide the Court with an update on the prospective settlement and voluntary dismissal of this
        litigation. HC2 and Faith Broadcasting Network, Inc. (an entity under common ownership and
        control with RLM) have now entered into a written asset purchase agreement (the “APA”) that
        includes material terms providing for the execution of a settlement agreement and the voluntary
        dismissal of this litigation, with prejudice, in connection with the closing of the transaction set
        forth in that APA.

                The APA is subject to review by and consent from the Federal Communications
        Commission (the “FCC”), the timing and outcome of which cannot be predicted with certainty.
        Consequently, in order to avoid incurring unnecessary legal fees and expenses pending receipt of
        such FCC consent and the fulfillment of any other conditions precedent to the closing of that
        transaction, the Parties now jointly request that this Court stay all deadlines and conference dates
        in this case until either (a) Plaintiff voluntarily dismisses this case, with prejudice, in connection
        with the closing of the transaction set forth in the APA or (b) the Parties file with the Court, by no
        later than July 8, 2021, a further joint update on the status of the prospective settlement.

                The Parties respectively preserve their previously stated positions (e.g., with respect to the
        service of contention interrogatories) and, in the event that this litigation is not settled and
        voluntarily dismissed, will work collaboratively to conclude documentary and written discovery
        and schedule and conduct depositions, by videoconference or other suitable means in light of
        public health restrictions.



                            Admitted to practice in New York, Virginia, and the District of Columbia
         Case 1:20-cv-01861-VEC Document 43 Filed 03/22/21 Page 2 of 2

                                                                                     Huth
                                                                                                     L

Page 2                                                                                               L


March 22, 2021
                                                                                  Reynolds           P




       The Parties have made six prior requests to extend certain discovery deadlines and pretrial
conference dates (by joint letters dated August 10, 2020, October 5, 2020, November 10, 2020,
January 8, 2021, February 8, 2021, and March 8, 2021), and all Parties consent to the new dates
proposed herein.

Respectfully submitted,

 S/ Matthew J. Reynolds                                /s/ Thomas F. Urban II
Matthew J. Reynolds (MR 5740)                         Thomas F. Urban II (admitted pro hac vice)
Karl C. Huth (KH 0000)                                Fletcher, Heald & Hildreth, PLC
Huth Reynolds LLP                                     1300 17th Street North, Suite 1100
41 Cannon Court                                       Arlington, Virginia 22209
Huntington, NY 11743                                  (703) 812-0400
(212) 731-9333                                        (703) 812-0486 (fax)
reynolds@huthreynolds.com                             urban@fhhlaw.com
huth@huthreynolds.com
                                                      Counsel for Defendants Radiant Life
Counsel for Plaintiff HC2 Station Group, Inc.         Ministries, Inc. and Michael Jerome Daly,
                                                      Esq.



 $SSOLFDWLRQ*5$17('%\QRODWHUWKDQ7KXUVGD\-XO\WKHSDUWLHVPXVWHLWKHUYROXQWDULO\
 GLVPLVVWKLVDFWLRQRUILOHDMRLQWXSGDWHRQWKHVWDWXVRIWKHVHWWOHPHQW

 7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRVWD\WKLVFDVH

SO ORDERED.



                            'DWH0DUFK
                            'DWH0
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
